Citation Nr: 0710034	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to an initial compensable rating for pulmonary 
granulamotous.  

2. Entitlement to an initial compensable rating for 
fibromyalgia.  

3. Entitlement to an initial compensable rating for bilateral 
pes planus with plantar fasciitis and a history of arthritic 
bone spurs.  



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1996 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.                  

In February 2007, the veteran failed to appear at her 
rescheduled hearing before the Board.  Without good cause 
shown for the failure to appear, the request for the hearing 
is deemed withdrawn.  38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1. Pulmonary granulamotous is currently inactive and 
asymptomatic.

2. Fibromyalgia is manifested by not more than mild diffuse 
pain and muscle ache, which requires medication for control. 

3. Bilateral pes planus with plantar fasciitis a history of 
arthritic bone spurs is no more than mild.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
pulmonary granulamotous have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.97, 
Diagnostic Code 6834 (2006).     

2. The criteria for an initial 10 percent rating for 
fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5025 (2006).      

3. The criteria for an initial compensable rating for 
bilateral pes planus with plantar fasciitis and a history of 
arthritic bone spurs have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).   

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication VCAA notice by 
letter dated in August 2002 on the underlying claims of 
service connection.  Since the claims for increase followed 
the initial grant of service connection for which there was 
proper VCAA notice, the statutory VCAA notice has served its 
purpose and the application of the VCAA is no longer required 
because the claims have already been substantiated, and other 
statutory and regulatory provisions were applied to ensure 
that the veteran received the proper notice as to the ratings 
for the disabilities in the statement of the case as required 
by 38 U.S.C.A. § 7105(d).  Dingess at 19 Vet. App. 490-92.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained VA 
and non-VA records and has afforded the veteran VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Pulmonary Granulamotous
Factual Background

On VA examination in May 2003, the examiner noted that the 
veteran was diagnosed with granulamotous disease during 
service after a routine chest X-ray revealed a calcified 
granuloma in the right middle lobe of the lung and right 
hilar region.  The examiner stated that the veteran required 
no chronic inhaler therapy and she did not have chronic 
dyspnea on exertion, orthopnea, hemoptysis or a 


cough.  The physical examination showed that the veteran's 
lungs were clear to auscultation.  There were no rales, 
rhonchi or wheezes.  The diagnosis was pulmonary 
granulamotous disease involving the right lung region by 
chest X-ray. 

In a rating decision in August 2003, the RO granted the 
service connection for pulmonary granulamotous and assigned a 
noncompensable rating under Diagnostic Codes 6899-6834.  

On VA examination in December 2004, ion.  The examiner 
reported that the veteran had no current symptoms of 
respiratory infection.  On physical examination, the lungs 
were clear.  Pulmonary function testing showed a normal vital 
capacity and a forced expiratory volume after one second 
(FEV1) of 80 percent.  According to the examiner, the test 
results were generally within the range of normal.  X-rays 
revealed old calcific residuals of previous inflammatory 
disease likely granulomas.  There were no acute or active 
infiltrates.  The lungs were well-expanded and no effusion 
was seen.       

Analysis

The RO has assigned a noncompensable disability rating under 
Diagnostic Codes 6899-6834 for pulmonary granulamotous.  
Diagnostic Code 6899 indicates the condition is unlisted and 
is rated under a closely related disease or injury.  38 
C.F.R. § 4.27.  In this case, the RO found that the closest 
analogous disease was histoplasmosis under Diagnostic Code 
6834.  The general rating formula for this type of lung 
disease provides a noncompensable rating when the disease is 
healed with inactive lesions and is asymptomatic.  The 
criteria for a compensable rating, 30 percent, are a chronic 
disease with minimal symptoms such as occasional minor 
hemoptysis or a productive cough.    

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).   

The Board finds that a compensable rating is not warranted 
because the lung condition is asymptomatic and inactive.  On 
VA examination in May 2003, the examiner stated that the 
veteran did not have a cough.  On VA examination in December 
2004, the examiner indicated that the veteran had no current 
symptoms of respiratory infection and characterized the 
veteran's pulmonary granulamotous as stable with no current 
disability.  Pulmonary function testing was also within the 
range of normal.  Moreover, chest X-rays revealed no acute or 
active infiltrates.  And bronchitis, sinusitis, and hay 
fever-like symptoms have not been associated with pulmonary 
granulamotous.      

In light of the finding of no current acute or active 
disease, the lung disability is inactive and asymptomatic.  
For this reason, there is no factual basis for compensable 
rating at any time during the appeal period.  Fenderson, 12 
Vet. App. at 119.      

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).   

Fibromyalgia and Bilateral Pes Planus
Factual Background

Private medical records, dated from April to May 2002, show 
that the veteran complained of pain in her low back.  She 
also reported that she had pain in her shoulders, wrists, 
fingers, knees, and ankles.  The examiner noted that 
serologies for ANA (antinuclear antibody) had been positive 
and that the veteran was taking Celebrex for the pain.  The 
pertinent diagnosis was fibromyalgia.     

On VA examination in May 2003, the veteran complained of pain 
in her hands, wrists, back, and knees.  She also complained 
of pain in her shoulders and chest.  The veteran stated that 
she had been prescribed hydroxychloroquine and Celebrex with 
minimal relief and that she was currently taking Naproxen 
twice a day for joint aches and pains.  The examiner stated 
that the veteran did not have dry mouth, dry eyes, or 
Raynaud's phenomenon.  According to the examiner, although 
the veteran had a history of positive ANAs, a repeat ANA was 
negative as were the rheumatoid factor and the C-reactive 
protein.  The examiner noted that in October 2002 the veteran 
was examined by a VA rheumatologist and the assessment had 
been fibromyalgia due to diffuse musculoskeletal pain with an 
essentially normal examination, although she had multiple 
tender points.  

Regarding arthritic spurs, the examiner noted that according 
to the veteran's service medical records, X-rays revealed a 
bunion at the right great toe and flat feet and a bone scan 
revealed arthritic manifestations at the first 
metatarsophalangeal joint, bilaterally, a mild hallux valgus 
deformity, and bilateral pes planus.  

On physical examination, the veteran had a normal gait and 
appropriate posture.  The veteran's shoulders, elbows, 
wrists, knees, and ankles were all noted to be symmetrical 
with no erythema, effusion, or warmth.  The veteran's fingers 
were not enlarged.  The veteran's extremities had no 
clubbing, cyanosis, or edema.  The veteran's feet were 
symmetrical.  However, there was a loss of the longitudinal 
arch bilaterally.  The plantar surfaces of the veteran's feet 
were noted to be rough.  However, there was no breakdown, and 
there were no calluses.  The veteran did not have any 
malalignment of the forefoot with the hindfoot.  She was able 
to ambulate on her tiptoes, heels, and tandem walk without 
any difficulty.  There was some pain to palpation of the soft 
tissue surface of the entire foot extending from the heel 
towards the toes.  

The diagnoses were fibromyalgia with diffuse musculoskeletal 
pain with an essentially normal examination, except for some 
tender points, and bilateral pes planus with plantar 
fasciitis and history of arthritic spurs on the first 
metatarsal head of the feet.  

In a rating decision in August 2003, the RO granted service 
connection for fibromyalgia and bilateral pes planus with 
plantar fasciitis and a history of arthritic bone spurs.  The 
RO assigned a noncompensable rating under Diagnostic Code 
5025 for fibromyalgia and a noncompensable rating under 
Diagnostic Code 5276 for bilateral pes planus.  

On VA examination in December 2004, the veteran complained of 
discomfort in the low back, shoulders, knees, ankle, and 
fingers.  According to the veteran, she was attending school 
full-time and in the last seven months, she estimated that 
she had missed 40 hours of school due to various aches and 
pains.  The examiner noted that the veteran's current 
medications included Naproxen. 

The veteran stated too that walking was usually limited to 
about a quarter of a mile with some aching in her toes and 
pain in the longitudinal arch, but that she could proceed 
after a brief rest, and that standing was limited to 30 
minutes. The examiner noted that the veteran used orthotics.  

On physical examination, there was mild guarding of the 
ankles, fingers, shoulders, and back, but no significant 
limitation of motion.  The veteran had an adequate grip in 
both hands.  Examination of the feet revealed a flattened 
transverse arch, but a normal longitudinal arch.  The veteran 
did not exhibit any calluses and there was no instability.  
The veteran's pain was primarily in the longitudinal arch and 
it appeared after prolonged standing or walking.  The 
examiner reported that the veteran was fully ambulatory and 
that there was no evidence of abnormal weight-bearing on her 
feet or her shoes.  There was no evidence of painful motion 
and there was no misalignment of the Achilles tendons.  
Although the veteran talked about painful motion and some 
swelling, the examiner indicated that he could not find any 
pain or areas of tenderness except the longitudinal arches.  
X-rays revealed no significant arthritic changes in either 
foot.  

Regarding fibromyalgia, the examiner reported that the 
veteran's limitations were mild and were usually overcome by 
brief periods of rest.  According to the examiner, the 
veteran was able to function as a full-time student with 
occasional lost time.  As for the feet, the examiner stated 
that functional impairment due to the veteran's plantar 
fasciitis was mild.



Analysis
Fibromyalgia

The RO has assigned a noncompensable rating under Diagnostic 
Code 5025 for fibromyalgia.  Under Diagnostic Code 5025, the 
criteria for a 10 percent rating are symptoms that require 
continuous medication for control.  The criteria for a 20 
percent rating are symptoms that are episodic with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time. 

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 119.  

The medical evidence of record indicates that the veteran has 
fibromyalgia, which is manifested by diffuse musculoskeletal 
pain.  On VA examinations in May 2003 and December 2004, the 
veteran was on Naproxen to control the musculoskeletal pain, 
which shows that the veteran requires continuous medication 
for control of fibromyalgia, which meets the criteria for a 
10 percent rating.  In the absence of episodic exacerbations, 
which are present more than one-third of the time, the 
criteria for a rating higher than 10 percent have not been 
met.  For this reason, there is no factual basis for a rating 
higher than 10 percent at any time during the appeal period.  
Fenderson, 12 Vet. App. at 119.      

Bilateral Pes Planus

The RO has assigned a noncompensable rating under Diagnostic 
Code 5276 for the bilateral pes planus with plantar fasciitis 
and a history of arthritic bone spurs.  Under Diagnostic Code 
5276, the criteria for a compensable rating, 10 percent, are 
moderate bilateral pes planus with weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles and pain on manipulation and use of the feet.  

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 119.

On VA examination in May 2003, there were no calluses or 
malalignment of the forefoot with the hindfoot.  The veteran 
was able to walk on her toes, heels, and tandem walk without 
any difficulty.  Therefore, there was no indication of the 
weight bearing line over or medial to the great toe.  On VA 
examination in December 2004, the examiner characterized the 
veteran's pes planus with plantar fasciitis as mild.  While 
the veteran complained of pain in the longitudinal arches, 
there were no other areas of pain or tenderness.  In 
addition, there was no misalignment of the Achilles tendons.  
There was no evidence of painful motion to consider as a 
factor under 38 C.F.R. §§ 4.40, 4.45, or X-ray evidence of 
multiple involvements of minor joints of the feet to warrant 
a 10 percent rating for two or more minor joint groups under 
DC 5003.  And in the absence of actual painful, unstable, or 
malaligned joints of the feet, the criterion for a 10 percent 
rating under 38 C.F.R. § 4.59 has not been met. 

For the reasons expressed, there is no factual basis for 
compensable rating at any time during the appeal period.  
Fenderson, 12 Vet. App. at 119.      

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

                                                                          
(The Order follows on the nex page.)






ORDER

An initial compensable rating for pulmonary granulamotous is 
denied.  

An initial 10 percent rating for fibromyalgia is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

An initial compensable rating for bilateral pes planus with 
plantar fasciitis and a history of arthritic bone spurs is 
denied.   


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


